Citation Nr: 1025894	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  06-39 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected diabetes mellitus 
(TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to 
June 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a June 2006 rating decision in which the RO, inter alia, granted 
service connection and assigned an initial, 20 percent rating for 
diabetes mellitus, effective July September 7, 2004; and denied 
service connection for peripheral neuropathy and for a heart 
condition.  Later that month in June 2006, the Veteran filed a 
notice of disagreement (NOD) with the initial rating assigned for 
diabetes mellitus and the denial of the claims for service 
connection.  In October 2006, the RO issued a statement of the 
case (SOC).  Regarding the initial rating for diabetes mellitus, 
the Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in November 2006.  

Because the appeal involves disagreement with the initial rating 
assigned following the grant of service connection for diabetes 
mellitus, the Board has characterized this matter in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service- connected disabilities).

In March 2010, the Veteran and his spouse testified during a 
Board hearing before the undersigned Acting Veterans Law Judge at 
the RO; a transcript of that hearing is of record.  

The Board notes that the issue of TDIU has been raised by the 
record and is a component of the instant appeal.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Hence, the issues on appeal 
have been recharacterized to include a claim for a TDIU.

For the reasons expressed below, the matters on appeal are being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

The Veteran's diabetes mellitus has been evaluated as 20 percent 
disabling under Diagnostic Code (DC) 7913.  38 C.F.R. § 4.119 
(2009).  The Veteran alleges that he is entitled to a higher, 40 
percent rating because his diabetes mellitus requires regulation 
of his activities, and because he also has diabetic neuropathy.  
He also contends that he is no longer able to work as a 
commercial pilot due to, in part, his diabetes mellitus.   

To warrant a higher, 40 percent rating, the evidence must show 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  38 C.F.R. § 4.119, DC 79113 (2009).  
Here, the medical evidence of record reflects that the Veteran's 
diabetes mellitus requires insulin and a restricted diet; 
however, it is unclear whether the regulation of the Veteran's 
activities has been medically required.  In this regard, the 
reports of April 2006 and July 2008 VA examinations for diabetes 
mellitus reflect that the Veteran did not have any restrictions 
on activities.  During the March 2010 Board hearing, the Veteran 
said that he had restrictions on certain activities, such as 
weight-lifting and scuba diving.  Hence, further medical 
examination and opinion is needed to resolve the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Again, the Veteran also alleges that he has peripheral neuropathy 
secondary to diabetes mellitus.  Note (1) under DC 7913 provides 
that compensable complications of diabetes are to be evaluated 
separately unless they are part of the criteria used to support a 
100 percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under DC 7913.  38 C.F.R. 
§ 4.119.

In this case, the Veteran has had complaints of numbness and 
tingling in his upper and lower extremities, but it is unclear 
whether such symptoms are manifestations of diabetic neuropathy.  
Private medical records from Dr. V. reflect a diagnosis of 
peripheral neuropathy in January 2003.  A December 2006 private 
nerve conduction study also notes mild median neuropathy at the 
wrist, possibly suggestive of carpal tunnel syndrome and ulnar 
nerve neuropathy.  Further complications arose following a March 
2007 stroke, which resulted in left arm numbness and right-sided 
facial weakness.  In July 2008, a VA examiner opined that the 
Veteran had mild residuals of a left-sided cerebral vascular 
accident (CVA) (i.e., a stroke), but that he also had a 5-year 
history of complaints of neuropathy in his hands and feet, which 
pre-dated his stroke.  The examiner noted that the Veteran had a 
history of frostbite as a result of his civilian occupation as a 
firefighter and that it was impossible, without resorted to 
speculation, to state whether his current neuropathy was related 
to diabetes mellitus.  The examiner further opined that the fact 
that the Veteran had normal sensory function in the lower 
extremities and that normal deep tendon reflexes spoke against 
any form of diabetic neuropathy.
 
In light of the above, further medical examination and opinion is 
also needed to determine whether the Veteran had diabetic 
neuropathy, and, if so, whether such symptoms are to a 
compensable (separately ratable) degree.  

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding private treatment records.   During 
the March 2010 Board hearing, the Veteran said that he has 
continued to see Dr. V. (a private physician) every 3 months for 
diabetes mellitus and that he had an appointment the following 
week.  A 30-day abeyance was granted to allow an opportunity for 
the Veteran to submit additional records from Dr. V.; however, 
the only records that have been received relate to the Veteran's 
heart condition (dated in April 2010).  Currently the claims file 
includes treatment records from Dr. V. dated through March 2007.  
The Board notes that the VA has a duty to assist claimants in 
obtaining evidence not in the custody of a Federal department or 
agency.  38 C.F.R. § 3.159(c)(1) (2009).  Hence, on remand, the 
RO should attempt to obtain any outstanding private treatment 
records from Dr. V.  

With respect to TDIU, the law provides that such an award may be 
granted upon a showing that the appellant is unable to secure or 
follow a substantially gainful occupation due solely to 
impairment resulting from his or her service-connected 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2009).  Moreover, in Rice v. Shinseki, 22 
Vet. App. 447 (2009), the Court held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  In this case, a January 2007 letter from Dr. M. notes 
that the Veteran had a history of diabetes and coronary artery 
disease; the physician opined that both of these conditions 
disqualified the Veteran from flying.  During the March 2010 
Board hearing, the Veteran alleged that he was unemployable as a 
pilot due to, in part, his diabetes mellitus.  Based on this 
evidence, the issue of entitlement to TDIU is properly before the 
Board; however a review of the record shows that further 
development is needed to properly adjudicate the claim.  
Specifically, the RO must provide appropriate notice, develop the 
claim to included obtaining an opinion as to employability, and 
adjudicate the claim.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  Obtain all outstanding private treatment 
records for the Veteran's diabetes mellitus 
from Dr. V. (as identified during the March 
2010 Board hearing).  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
with respect to requesting records from non-
Federal facilities.  All records and/or 
responses received should be associated with 
the claims file.

2.  Send to the Veteran and his 
representative a letter requesting that the 
Veteran furnish any additional information 
and/or evidence pertinent to the claim for a 
higher, initial rating for diabetes mellitus, 
to include the claim for a TDIU.

The letter should specifically explain how to 
establish entitlement to a TDIU, and the 
Veteran should be asked to provide an updated 
application for a TDIU.

It should also be clearly explained to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, assist him in 
obtaining any additional evidence identified, 
following the current procedures set forth in 
38 C.F.R. § 3.159.  All records/responses 
received should be associated with the claims 
file. If any records sought are not obtained, 
notify the Veteran and his representative of 
the records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, arrange for 
the Veteran to undergo VA examinations, by 
appropriate physicians, for evaluation of his 
diabetes mellitus.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to each 
physician designated to examine the 
Veteran, and the examination report 
should reflect consideration of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
findings made available to the requesting 
physician prior to the completion n of his or 
her report), and all clinical findings should 
be reported in detail.

Diabetes mellitus examination: The 
physician should render specific findings as 
to whether the diabetes mellitus requires 
insulin; a restricted diet; regulation of 
activities; progressive loss of weight; 
and/or other complications; as well as 
whether the condition involves episodes of 
ketoacidosis or hypoglycemic reactions, and 
if so the number of hospitalizations per year 
or number of monthly visits to a diabetic 
care provider required.

Neurological examination:  The physician 
should identify, and indicate the frequency 
or extent of, as appropriate, all 
neurological manifestations of the Veteran's 
service-connected diabetes mellitus to 
specifically include peripheral neuropathy of 
the upper and lower extremities.  Each 
manifestation should be assessed as mild, 
moderate, or severe.

If the Veteran is found to have neurological 
manifestations related to diabetes mellitus, 
the examiner should indicate whether it is 
medically possible to distinguish the 
symptoms and effects of the Veteran's 
diabetes mellitus from his nonservice-
connected neurological disabilities (i.e., 
residuals of the March 2007 stroke, carpal 
tunnel syndrome, ulnar nerve neuropathy, 
etc.).  If not, the examiner should clearly 
indicate that the findings rendered are with 
respect to the Veteran's overall neurological 
impairment.

The diabetes mellitus examiner should render 
an opinion, based upon review of the record 
and consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or greater 
probability) that the Veteran's service-
connected diabetes mellitus renders him 
unable to obtain or retain substantially 
gainful employment.

Each physician should set forth all 
examination findings, along with the complete 
rationale for all conclusions reached, in a 
printed (typewritten) report.

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claim for a higher initial rating for 
diabetes mellitus, and also adjudicate the 
claim for TDIU, in light of all pertinent 
evidence and legal authority.  The 
adjudication of the claim should include 
consideration of whether staged rating, 
pursuant to Fenderson (cited to above), is 
appropriate.

6.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC (SSOC) that includes 
citation to and discussion of all additional 
legal authority considered, as well and clear 
reasons and bases for all determinations, and 
afford them an appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)




This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


